Curia, per
Nott, J.
This Court concur in opinion with the Chancellor for the reasons given in the decree; and in addition to the cases cited in the decree, the case of The Ordinary v. Gieger et ux. et al. 2 Nott & M’Cord’s Rep. 151, may be referred to in support of the Chancellor’s opinion.
In that case it was held by the Constitutional Court,, that where a mother had given negroes to four children* *197one of whom (a daughter) afterwards married, the possession of the other joint tenants was the possession of the married daughter, and therefore vested in the husband. And that those negroes were assets in the hands of his executor, and did not belong to the wife, who survived.

Decree affirmed.